Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. Applicant argues on page 6 last paragraph “the selected visual media modification in Dube is not the same as the feature recited in the claim. Applicant agrees that Dube teaches a 'selectable option' that shows a 'modification' to a live stream. However, upon further reading of Dube, this modification seems to be a standard AR overlay modification that is selectable. Applicant then assumes that the Examiner makes the logical leap of taking one reference that (arguably) teaches an MVIDMR, combining it with another reference that shows a modification to a live stream as a selectable option, and uses the combination to show that the feature recited in the claim is obvious." Examiner respectfully disagrees. Examiner also points out that under KSR ruling all feature of a known element can be combined to yield predictable results. In addition, it would have been obvious at the time of the invention to combine Mentese, Watanabe, Ikeda and Dube because the result of this arrangement yields in a predictable outcome. The test for determining patentability is defined by the supreme court ruling in KSR, where a prima facie case of obviousness can be established by showing that the elements of the claims can be and could be combined to yield predictable results.
Applicant further argues on page 7 second paragraph "the key is that the MVIDMR has a plurality of viewpoints that are navigable in two or more dimensions. In addition, the 'modification' recited in the claims explicitly points out that two or more viewpoints are altered. This means that the modification recited in the claims has to, by definition, include two or more viewpoints that are navigable in two or more dimensions." Examiner again disagrees. Mentese teaches on (page 5 paragraph (0058)) “the mechanical gimbal supposer 3-DoF and provides the ability to control the orientation of a camera mounted on the gimbal in three dimensional space. This allows to point camera mounted on mechanical gimbal in virtually any direction with virtually any orientation. In one embodiment, mechanical gimbal can have computer vision camera to transmit signals related to the position of the object to main computing system. Mechanical gimbal can include at least one IMU (e.g. gyroscope, accelerometer, etc.) IMU can provide feedback to gimbal stabilizer controller using IMU feedback.” As a result, Mentese teaches plurality of viewpoints that are navigable in two or more dimensions. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1). Hereinafter referred as Mentese, Watanabe, Ikeda and Dube.
Regarding claims 1, 16 and 20, Mentese teaches a method, a mobile device and non-transitory computer readable media comprising: constructing a interactive digital media representation (page 1 paragraph (0050)) at a mobile computing device using image data captured via a camera at the mobile computing device (page 13 paragraph (0127)) and inertial data including accelerometer and gyroscopic data (page 5 paragraph (0058)) captured via an inertial measurement unit at the mobile computing device (page 9 paragraph (0085)); plurality of views  being navigable in two or more dimensions via a user interface at the mobile computing device (figure 17); analyzing (page 2 paragraph (0015)) the interactive digital media representation with a processor (page 13 paragraph (0128)) at the mobile computing device to identify one or more characteristics, the characteristics identifying the physical object (page 10 paragraph (0101)); based on the identified characteristics, selecting a visual digital media modification from a plurality of visual digital media modifications for application to the interactive digital media representation (a user initializes a target object. This can be done by selecting target object by either drawing a rectangle, tapping the center of the target object area, or painting the target object area using a machine interface device (e.g. tablet) (page 1 paragraph (0107)), the visual media modification altering two or more of the viewpoints (the first algorithm can include methods or functions that can select the target object. After that, the first algorithm can refine the selected area with one of the graph optimization techniques, such as graph-cut or belief propagation (page 11 paragraph (0107)); providing the selected visual media modification for presentation in the user interface for selection by a user (figure 17). 
However, Mentese is silent in teaching a multi-view interactive digital media representation (MVIDMR) including a plurality of viewpoints of a physical object. Watanabe teaches on (page 3 paragraph (0050)) the stereo camera can capture the images of the same object from a plurality of viewpoints and acquire a multi-viewpoint image (three-dimensional image). Watanabe further teaches each of the viewpoints being separated into a content portion that includes the physical object (page 4 paragraphs (0067)) and context portions and link the plurality of viewpoints (page 6 paragraphs (0087)-(0090)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s reference to include the teachings of Watanabe for a multi-view interactive digital media representation including a plurality of viewpoints of a physical object before the effective filing date of the claimed invention. A useful combination for this is found on Watanabe (page 1 paragraph (0002)) the present invention relates to an imaging apparatus and a focus control method that can appropriately focus on a desired portion of an object regardless of whether the object has a complex shape or a simple shape. 
However, Mentese and Watanabe are silent in teaching context portion that includes background scenery, the inertial data being used to separately model the content. Ikeda teaches on (column 1 lines 11-20) that it was a known method of finding a rotation angle from a reference position for a check object contained in an input unit such as a TV camera: The concentration difference between the check object and background is used to binarize the input image with respect to the concentration, thereby separating the check object from the background, then a moment of inertia of the check object is found and the center position of the check object and the rotation angle of a main axis are calculated. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s and Watanabe’s reference to include the teachings of Ikeda for a context portion that includes background scenery, the inertial data being used to separately model the content before the effective filing date of the claimed invention. A useful combination for this is found on Ikeda (column 1 lines 6-9) the invention relates to a position detection system and method using image processing so as to find a rotation angle and a coordinate for a check object.
However, Mentese, Watanabe and Ikeda are silent in teaching presenting the selected visual digital media modification as a selectable option by a user overlain in a live camera view captured by the single camera. Dube teaches on (page 5 paragraph (0032)) the live camera view is part of the user interface (UI) of a product discovery application or “app” on computing device that makes requests to the object recognition system on behalf of the user. Upon recognition of a query object, the object recognition system will transmit identifying information for the query object to the computing device, which is then provided to the product discovery app. The product discovery app’s UI overlays the live camera view with the identifying information received from the object recognition system, such as the manufacturer and model of the query object, user ratings, price, and description. […] As another example, the query object may be a clothing item, shoes, or jewelry and an interactive element may enable the user to change the appearance of the live camera view of the query object to other colors or patterns available for the clothing item, shoes, or jewelry. It will be appreciated that this feature can be enabled while the user is wearing the clothing item, shoes, or jewelry and the user is capturing a self-portrait or “selfie.” 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s and Ikeda’s references to include the teachings of Dube for presenting the selected visual digital media modification as a selectable option by a user overlain in a live camera view captured by the single camera before the effective filing date of the claimed invention. A useful combination for this is found on Dube (page 2 paragraph (0013)) in various embodiments, an object recognition system is provided that enables a query image, including a representation of at least one object, to be received to the system and one or more database objects to be matched to the object represented in the query image.

Regarding claims 4 and 17, Mentese, Watanabe, Ikeda and Dube teach the method and the mobile computing device recited in claims 1 and 16. Watanabe teaches the multi-view interactive digital media (page 3 paragraph (0050)). Mentese teaches interactive digital media representation includes spatial information, scale information, or a plurality of different viewpoint images of the object (page 11 paragraph (0112) and figure 17). 
Regarding claim 5, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. Mentese teaches the characteristics include structure information indicating a physical context in which the physical object is positioned (page 11 paragraph (0112)). 
Regarding claim 6, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. Mentese teaches the characteristics include pose information indicating an attitude or position associated with the physical object (page 5 paragraph (0061)). 
Regarding claim 8, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. Mentese teaches wherein the visual digital media modification includes a virtual object positioned within the visual digital media item (page 1 paragraph (0008)). 
Regarding claim 14, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. Mentese teaches the visual digital media modification is automatically applied to the visual digital media item (page 1 paragraph (0008)). Mentese teaches when it is determined that the visual digital media modification meets one or more designated criteria (page 10 paragraph (0101)). 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Kosseifi et al (US 2014/0152834 A1). Hereinafter referred as Mentese, Watanabe, Ikeda, Dube and Kosseifi.
Regarding claim 7, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching characteristics include movement information indicating a degree of velocity or acceleration of the object. Kosseifi teaches on (page 9 paragraph (0083)) the motion sensor can utilize motion sensing technology such as an accelerometer, a gyroscope, or other suitable motion sensing technology to detect motion of the communication device in three-dimensional space. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s reference to include the teachings of Kosseifi for characteristics include movement information indicating a degree of velocity or acceleration of the object before the effective filing date of the claimed invention. A useful combination for this is found on Kosseifi (page 1 paragraph (0001)) the subject disclosure generally to the delivery of streaming media obtained from wireless sources and more particularly to the delivery of streaming video obtained from mobile phones to a video production facility.

Regarding claim 19, Mentese, Watanabe, Ikeda, Dube and Kosseifi teach the mobile computing device recited in claim 16. Mentese teaches the characteristics include information selected from the group consisting of: structure information indicating a physical context in which the physical object is positioned (page 11 paragraph (0107)). Mentese teaches posing information indicating an attitude or position associated with the physical object (page 5 paragraph (0061)). Kosseifi teaches movement information indicating a degree of velocity or acceleration of the object (page 9 paragraph (0083)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Daniels et al (US 2013/0120581 A1). Hereinafter referred as Mentese, Watanabe, Ikeda, Dube and Daniels.
Regarding claim 9, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching visual digital media modification includes an artificial light source that appears to be blocked by the physical object in the visual digital media item. Daniels teaches on (page 7 paragraph (0093)) over the duration of the match, the lighting conditions change within a scene. These changes in lightning may result in the colors of the ball becoming darker or lighter. Indeed, if the pitch has artificial lightning switched on during the match, the color of the ball may become lighter and have a whitened area where the artificial lights reflect off the ball.  
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s references to include the teachings of Daniels visual digital media modification includes an artificial light source that appears to be blocked by the physical object in the visual digital media item before the effective filing date of the claimed invention. A useful combination for this is found on Daniels (page 1 paragraph (0009)) one aspect of the present invention for detecting the position of a sporting projectile within a scene, the apparatus comprising: an interface operable to receive a plurality of images of the scene.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Phillips (US 2016/0001137 A1). Hereinafter referred as Mentese, Watanabe and Ikeda, Dube and Phillips.
Regarding claim 10, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching the visual digital media modification includes motion blur indicating movement associated with the object or a change to the color of a portion of the visual digital media item. Phillips teaches on (page 1 paragraph (0013)) the data from the accelerometer can be used to determine the type of spin being placed on the ball and change the color of the light source accordingly.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s references to include the teachings of Phillips where the visual digital media modification includes motion blur indicating movement associated with the object or a change to the color of a portion of the visual digital media item before the effective filing date of the claimed invention. A useful combination for this is found on Phillips (page 1 paragraph (0014)) in some embodiments the ball can be configured to work with a monitoring system so that it can indicate, for example by a change in color of its light source, when it goes past a predetermined boundary, for example a goal line.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Vivekanandan et al (US 2013/0147905 A1). Hereinafter referred as Mentese, Watanabe, Ikeda, Dube and Vivekanandan.
Regarding claim 11, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching the object is a human being, and wherein the visual digital media modification includes a text bubble appearing in proximity to a face. Vivekanandan teaches on (page 4 paragraph (0049)) if the image is a text bubble, system (102) may adjust the position of the text bubble to follow the face of the associated end-user.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s references to include the teachings of Vivekanandan where the object is a human being, and wherein the visual digital media modification includes a text bubble appearing in proximity to a face before the effective filing date of the claimed invention. A useful combination for this is found on Vivekanandan (page 1 paragraph (0004)) embodiments generally relate to processing media streams during a multi-user video conference. In one embodiment, a method includes obtaining at least one audio file and obtaining one or more parameters from a remote user. 

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Kerr et al (US 9,043,222 B2). Hereinafter referred as Mentese, Watanabe, Ikeda, Dube and Kerr.
Regarding claim 12, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching receiving the visual digital media item at a server via a network from a mobile computing device. Kerr teaches on (column 3 lines 10-25) a method comprising transmitting a location signal from a wireless handset to a remote server via a network. […] The remote server transmits to the wireless handset at least one content item associated with the geo-fence. Kerr also teaches providing the visual digital media modification for presentation in a user interface includes transmitting a message via the network to the client device (column 2 lines 47-59). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s references to include the teachings of Kerr for receiving the visual digital media item at a server via a network from a mobile computing device before the effective filing date of the claimed invention. A useful combination for this is found on Kerr (column 2 lines 12-17) the present invention relates to a user interface for displaying and receiving location-based content. More particularly, the present invention relates to a system and method for determining the position of a wireless handset relative to a geo-fence, displaying content associated with the geo-fence and associating received content input with the geo-fence.

Regarding claims 13 and 18, Mentese, Watanabe, Ikeda, Dube and Kerr teach the method and the mobile computing device recited in claims 1 and 16. Kerr teaches analyzing the visual digital media item comprises transmitting the visual digital media item to a server via a network from the mobile computing device (column 3 lines 10-25) and receiving a response message at the mobile computing device, the response message identifying the one or more characteristics (column 2 lines 47-59).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentese et al (US 2016/0171330 A1) in view of in view of Watanabe (US 2019/0025544 A1) in view of Ikeda et al (US 6,185,343 B1) in view of Dube (US 2017/0255648 A1) in view of Setomoto et al (US 2016/0267676 A1). Hereinafter referred as Mentese, Watanabe, Ikeda, Dube and Setomoto.
Regarding claim 15, Mentese, Watanabe, Ikeda and Dube teach the method recited in claim 1. However, Mentese, Watanabe, Ikeda and Dube are silent in teaching the one or more designated criteria includes determining that the object is a person raising a hand. Setomoto teaches (page 4 paragraph (0060)) the controller determines whether or not a piece of outline data selected by controller as resembling the outline of subject captured by camera is the piece of outline data indicating a state in which a person is raising a hand. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Mentese’s, Watanabe’s, Ikeda’s and Dube’s references to include the teachings of Setomoto where the one or more designated criteria includes determining that the object is a person raising a hand before the effective filing date of the claimed invention. A useful combination for this is found on Setomoto (page 1 paragraph (0008)) an object of the present disclosure is to provide a motion detection system that can detect the state of a subject while being privacy-conscious.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424